FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italian Republic on 9/28/2018. It is noted, however, that applicant has not filed a certified copy of the IT102018000009034 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural elements which tie the claimed elements of claim 1 that claim “a sensor disposed between an outer bearing race and a static structure of a bearing assembly, wherein the sensor is disposed adjacent along a thrust load direction to the outer bearing race” to the controller which executes the operation of “determining a torque measurement from the rotor assembly based at least on an axial thrust load from the rotor assembly” as well as to the claimed elements of claim 2 that claim “measuring the axial thrust load from the rotor assembly”.   Further the claim elements of claim 16 that claim “a sensor disposed adjacent along a thrust load direction to the outer bearing race, and wherein the sensor is configured to determine a torque measurement from the engine” are not clearly tied to the “the operations comprising: determining a torque measurement from the rotor assembly based at least on an axial thrust load from the rotor assembly”.   It is not clearly explained by the claim how the torque measurement or the axial thrust load measurement are tied to the claimed sensor.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elgezabal Gomez et al. U.S. Patent Application Publication 2018/0156138.
With respect to claims 1-2, 5-13, and 16, Elgezabal Gomez teaches  a system for torque measurement (a control system for a turbine engine where the torque is determined by a processing unit, abstract and paragraph 18), the system comprising: a sensor disposed between an outer bearing race and a static structure of a bearing assembly (piezoresistive sensors 10 a disposed between the bearing balls 112 and a stationary bearing part 110, paragraph 100, figures 8 and 12), wherein the sensor is disposed adjacent along a thrust load direction to the outer bearing race (the sensors 10 are disposed along a thrust load direction of the bearing race, figures 1, 8, and 12); a rotor assembly rotatably coupled to the bearing assembly (shaft 20 and 21 coupled to the bearings, paragraph 97, figures 6 and 8); and a controller communicatively coupled to the sensor (processing unit 12 connected to the sensor 10, paragraph 101, figure 8), wherein the controller is configured to execute operations, the operations comprising: determining a torque measurement from the rotor assembly based at least on an axial thrust load from the rotor assembly (processing unit may determine torque based on information from the sensors, paragraph 27). Elgezabal Gomez further teaches 
With respect to claims 3 and 4, Elgezabal Gomez teaches wherein measuring the axial thrust load from the rotor assembly further includes measuring the axial thrust load generated from a gear mesh at the rotor assembly in response to the application of a torque thereto (The claimed sensor of Elgezabal Gomez is interpreted as incorporating the above measurement because the claims do not further structurally limit the parent claims due to no further structural limitations being incorporated by the limitations above. There is no positive recitation of the claimed gear mesh at the rotor assembly, therefore the sensor taught by Elgezabal Gomez is interpreted as encompassing above claimed measuring operation by way of the discussed sensor, paragraphs 100, figures 8 and 12.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgezabal Gomez et al. U.S. Patent Application Publication 2018/0156138 in view of Moniz et al. U.S. Patent 10,975,717.
With respect to claims 14-15 and 17-20, Elgezabal Gomez teaches a first and second sensor disposed in thrust load direction of the bearings (figures 8 and 10), but Elgezabal Gomez fails to teach wherein a shaft defining a radially extended portion at which a gear mesh is defined; and an input assembly coupled to the shaft at the gear mesh, wherein the radially extended portion of the shaft comprises a driven gear meshed with a driving gear structure at the input assembly, and wherein measuring the axial thrust load from the rotor assembly further includes measuring the axial thrust load generated from the gear mesh at the rotor assembly in response to the application of a torque from the input assembly.
Moniz teaches a torque monitoring device for a turbine engine having a gearbox sensor 110 of a gearbox 46 and a shaft sensor 112 of a turbomachine shaft 16 to determine torque within the engine 10 (col. 6 lines 11-29, figures 1-3).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the turbine shaft torque determining system of Elgezabal Gomez to determine torque within a turbine gearbox system as taught by the torque monitoring device of Moniz wherein the torque is determined for a turbine shaft and a power gearbox in order to accurate torque determining system for a turbine shaft which has a gearbox attached.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        12/3/2021